In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐1411 
TERRY DEETS, 
                                                  Plaintiff‐Appellant, 

                                   v. 

MASSMAN CONSTRUCTION COMPANY, et al., 
                                   Defendants‐Appellees. 
                       ____________________ 

            Appeal from the United States District Court for the 
                       Southern District of Illinois. 
        No. 3:13‐CV‐883‐NJR‐PMF — Nancy J. Rosenstengel, Judge. 
                       ____________________ 

    ARGUED OCTOBER 6, 2015 — DECIDED DATE FEBRUARY 3, 2016 
                   ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
   WILLIAMS, Circuit Judge. Terry Deets, a white construction 
worker, appeals the grant of summary judgment for his for‐
mer  employers  in  this  suit  asserting  racial  discrimination 
under  Title  VII,  42  U.S.C.  §  2000e–2,  and  42  U.S.C.  §  1981. 
Because there is a factual dispute about the basis for Deets’s 
layoff,  we  reverse  the  district  court’s  grant  of  summary 
judgment and remand the case for further proceedings. 
2                                                      No. 15‐1411 

                       I. BACKGROUND 
    This  lawsuit  involves  Deets’s  employment  relationship 
with  Massman,  Traylor,  Alberici,  a  joint  venture  (“MTA”) 
formed in 2009 by three construction companies—Massman 
Construction  Company,  Traylor  Brothers,  Inc.,  and  Alberici 
Constructors,  Inc.—to  bid  on  a  federally  assisted  project  to 
build a bridge (the Stan Musial  Veteran’s Memorial Bridge) 
across  the  Mississippi  River  connecting  St.  Clair  County, 
Illinois, to St. Louis, Missouri. In December 2009, MTA was 
awarded the contract by the Missouri Department of Trans‐
portation.  MTA  then  entered  into  a  collective  bargaining 
agreement requiring it to hire operators for the project solely 
from two local branches of the International Union of Oper‐
ating Engineers, Local 512 (for Missouri operators) and Local 
520 (for Illinois operators). 
     A. Terms of Collective Bargaining Agreement 
    The collective bargaining agreement provided that MTA 
would  fill  an  open  operator  position  by  either  asking  the 
union  for  a  referral  or  recalling  a  former  employee  it  had 
hired from the union. (A union member was eligible for re‐
call  for  45  days  after  he  was  laid  off  by  MTA.)  Under  the 
terms  of  the  collective  bargaining  agreement,  a  worker  ac‐
quired  seniority  on  a  machine—meaning  that  the  worker 
had  a  right  to  continue  working  on  that  machine  while  it 
was in service—after he had worked on it for 3 consecutive 
days.  A  worker  lost  seniority  on  a  machine  if  it  was  shut 
down  for  a  week  or  longer.  Project  Superintendent  John 
Todt and Project Manager Dale Helmig (both Massman em‐
ployees) were responsible for all non‐administrative staffing 
decisions. 
No. 15‐1411                                                          3 

    The  Missouri  Department  of  Transportation’s  contract 
with MTA contained federally mandated goals for participa‐
tion by minorities (14.7%) and women (6.9%) on the project. 
Participation MTA was required to make a good faith effort 
to  meet  the  participation  goals  by,  among  other  things, 
maintaining a harassment‐free work environment, keeping a 
file  of  the  names  and  contact  information  of  minority  and 
female  referrals  from  the  union,  and  developing  on‐the‐job 
training  opportunities  that  expressly  included  minorities 
and  women.  Because  of  its  agreement  with  the  operators’ 
union,  MTA  also  had  to  secure  the  union’s  cooperation  “to 
increase  opportunities  for  minority  groups  and  women 
within  the  unions,  and  to  effect  referrals  by  such  unions  of 
minority and female employees.” The contract also required 
MTA to adopt an equal‐employment‐opportunity policy and 
affirmative‐action  plan  ensuring  that  employees  would  be 
treated without regard to race in all employment actions, in‐
cluding  hiring,  upgrading,  demoting,  laying  off,  firing,  de‐
ciding  rate  of  pay,  and  training.  MTA’s  affirmative‐action 
plan also acknowledged its duty to seek the union’s coopera‐
tion in achieving minority hiring goals. 
   B. Deets’s Hiring and Layoff 
    MTA  hired  Deets,  a  member  of  the  Illinois  operators’ 
union,  on  May  9,  2012,  after  the  union  had  referred  him  as 
an oiler for a Manitowoc 2250 crane. As an oiler, Deets was 
responsible  for  fueling,  oiling,  and  greasing  the  crane  and 
ensuring that it operated safely. On May 17, Deets was laid 
off because of a lack of work. He was recalled on May 29 to 
work  on  the  Manitowoc  crane.  On  June  20,  he  was  reas‐
signed to  work on a  Liebherr crane, but  by early  July it be‐
came apparent that the Liebherr crane was going to go out of 
4                                                        No. 15‐1411 

service  because  of  insufficient  materials.  In  anticipation  of 
the shutdown, Todt, the project superintendent, asked Deets 
if  he  was  interested  in  filling  in  for  the  Tower  crane  oiler 
who would be going on vacation for two weeks. On July 5, 
Deets  moved  over  to  the  Tower  crane.  The  Liebherr  crane 
continued  to  operate  on  July  5  and  6,  and  then  went  out  of 
service. 
     On July 17, the day before the Tower crane oiler was set 
to  return,  Deets  said  that  he  was  approached  by  Todt,  who 
told  him  that  he  was  being  laid  off  at  the  end  of  the  day. 
When  Deets  asked  for  a  reason,  he  said  that  Todt  told  him 
“[m]y  minority  numbers  aren’t  right.  I’m  supposed  to  have 
13.9  percent  minorities  on  this  job  and  I’ve  only  got  8  per‐
cent.”  Later  that  day,  when  he  collected  his  last  paycheck, 
Deets said that he was told by Jim Rogier, a pier superinten‐
dent, that he was “sorry to hear about this minority thing.” 
Also  that  same  day,  Brent  McKinnon,  a  crane  operator  on 
the project, swore in an affidavit that Todt told him that he 
“would  have  to  terminate  Deets’s  40‐hour‐minimum  work 
week because there was an insufficient number of non‐white 
workers  at  the  Worksite.”  Deets  acknowledged  not  being 
guaranteed  any  position  on  the  project  but  said  upon  mov‐
ing  over  to  the  Tower  crane  that  Todt  assured  him  that  he 
could return to his position on the Liebherr crane as soon as 
materials  for  that  crane  became  available—timing  that 
would coincide with the return of the Tower crane oiler from 
vacation. On July 18, however, Todt filled the Liebherr crane 
oiler position by hiring Jesse Green, who is a racial minority. 
   Todt  refuted  Deets’s  recitation  of  events.  Todt  admitted 
that he and Helmig, the project manager, had decided earlier 
(on  either  July  14  or  July  16)  to  request  a  minority  union 
No. 15‐1411                                                        5 

member to fill the oiler position on the Liebherr crane when 
it came back into service. But Todt denied telling Deets that 
“minority numbers” were the reason for his layoff. Todt ex‐
plained that he laid off Deets because there was no work: on 
July 17 Todt was not sure when the Liebherr crane would go 
back into service (and even if he had known, he said, he al‐
ready  had  decided  not  to  rehire  Deets)  and  there  was  no 
other work available for Deets. According to Todt, Deets had 
no claim to work on the Liebherr crane because it was out of 
service  for  more  than  a  week,  so  Deets  was  stripped  of 
seniority.  Todt  decided  to  request  a  minority  oiler  to  work 
on the Liebherr crane, because he had reviewed the labor re‐
ports for the project and discovered that, for the three weeks 
leading  up  to  Deets’s  layoff,  MTA  had  been  out  of 
compliance  with  its  minority  participation  goals  for  opera‐
tors. Todt admitted that replacing a white worker with a mi‐
nority  worker  so  that  MTA  could  meet  its  minority  partici‐
pation  goals  would  violate  the  affirmative‐action  plan  and 
equal‐employment  opportunity  policy.  Todt  called  Deets 
later on the afternoon of July 17 and offered him the oppor‐
tunity to fill in for other oilers on July 20 and 21.  
    After he was laid off on July 17, Deets continued to rotate 
through  a  series  of  short‐term  assignments,  being  laid  off 
and recalled, until he was terminated from the project in De‐
cember 2012. The result of his July 17 layoff, he says, was a 
drastic  reduction  in his work hours. Deets spent  December, 
January,  and  part  of  February  working  towards  certifica‐
tions, and in February 2013 he told the union that he was out 
of work and wanted to be considered for other projects. 
        
        
6                                                      No. 15‐1411 

     C. Prior Proceedings 
    After  filing  a  charge  of  discrimination  with  the  EEOC 
and  receiving  a  right‐to‐sue  letter,  Deets  filed  this  lawsuit 
alleging that he had been laid off because he is white, in vio‐
lation of 42 U.S.C. § 2000e‐2 and 42 U.S.C. § 1981. Deets sued 
MTA  and  each  of  its  individual  component  companies  as‐
serting that he had been laid off “for no other reason than to 
create  a  position  for  an  individual  based  on  their  minority 
status.” He sought relief in the form of lost wages, back pay, 
front  pay,  lost  fringe  benefits,  compensatory  damages,  and 
punitive damages. 
   The  defendants  moved  for  summary  judgment,  arguing 
primarily that Deets had not offered evidence of intentional 
discrimination.  Even  if  Todt  had  mentioned  minority  num‐
bers when he fired Deets, the defendants argued, that refer‐
ence related to Todt’s decision to request a minority oiler for 
the Liebherr crane, not his decision to fire Deets. 
    The  district  court  granted  the  defendants’  motion  for 
summary  judgment  on  both  Deets’s  Title  VII  and  §  1981 
claims and in its opinion, concluded that Deets did not offer 
any  direct  “smoking  gun”  evidence  that  Todt  fired  him  be‐
cause of his race. The court agreed with the defendants that 
Todt’s  statement  to  Deets  about  “minority  numbers”  was 
not direct evidence of discrimination because it was not clear 
that  the  statement  referred  to  Deets’s  layoff.  Furthermore, 
the  court  determined  that  Deets’s  circumstantial  evidence 
was unpersuasive. The context of Todt’s and Rogier’s state‐
ments  to  Deets  demonstrated  that  the  comments  were  di‐
rected at the likelihood of Deets’s rehiring on the project, not 
his termination. 
No. 15‐1411                                                          7 

    In  addition,  the  court  rejected  Deets’s  argument  that 
Green’s immediate hiring was evidence that MTA’s explana‐
tion  for  his  layoff—lack  of  work—was  pretextual  because 
Todt  and  Helmig  decided  to  hire  Green  before  they  termi‐
nated Deets, leaving no work available for Deets. The court 
also  concluded  that  Deets  failed  to  establish  a  prima  facie 
case  of  discrimination  under  the  indirect  method  of  proof. 
There  were  no  “fishy  circumstances”  present:  Deets  was 
hired and fired in accordance with the collective bargaining 
agreement,  and  his  employment  history  with  MTA  demon‐
strated that it was common for workers frequently to be laid 
off and recalled. 
    Finally,  the  court  granted  the  defendants’  motion  for 
summary  judgment  on  Deets’s  §  1981  claim  because  it  al‐
ready had  determined that Deets could not make out a pri‐
ma  facie  case  of  discrimination.  Deets  had  properly  identi‐
fied a contractual right, the court explained, but he provided 
no  evidence  of  discrimination  with  which  to  survive  sum‐
mary judgment. 
                          II. ANALYSIS 
   A. Sufficient Evidence to Support Title VII and Section 
      1981 Claims 
    On  appeal,  Deets  argues  that  the  district  court  erred 
when  it  granted  the  defendants’  motion  for  summary  judg‐
ment  on  his  Title  VII  and  §  1981  claims.  The  district  court 
erred  as  a  matter  of  law,  he  maintains,  when  it  concluded 
that Todt’s statement was not direct evidence of discrimina‐
tion. And, Deets continues, the district court also overlooked 
a key piece of direct evidence—McKinnon’s affidavit. 
            
8                                                          No. 15‐1411 

        1. Direct Evidence of Discrimination 
    Deets is correct that the district court erred as a matter of 
law when it determined that Todt’s statement was not direct 
evidence  of  discrimination.  “Direct  evidence  is  evidence 
that, if believed by the trier of fact, would prove discrimina‐
tory conduct on the part of the employer without reliance on 
inference or presumption.” Rhodes v. Ill. Dept. of Transp., 359 
F.3d 498, 504 (7th Cir. 2004). Deets says that at the time that 
he  was  laid  off  he  asked  Todt,  “[h]ow  can  you  possibly  lay 
me  off?,”  and  Todt  replied,  “[m]y  minority  numbers  aren’t 
right.  I’m  supposed  to  have  13.9  percent  minorities  on  this 
job  and  I  only  got  8  percent.”  Based  on  Todt’s  statement,  it 
does not take any inference to conclude that Deets was laid 
off  because  he  was  not  a  minority.  That  race  was  the  factor 
that  led  to  Deets’s  termination  is  clear  on  the  face  of  Todt’s 
statement. It is possible that a jury would credit Todt’s denial 
that he ever made that statement, but that  credibility  deter‐
mination  may  not  be  resolved  at  summary  judgment. 
See Darchak v. Chi. Bd. of Educ., 580 F.3d 622, 632–33 (7th Cir. 
2009)  (“Employment  discrimination  cases  often  center  on 
parties’ intent and credibility, which must go to a jury unless 
no  rational  factfinder  could  draw  the  contrary  inference.” 
(internal citations and quotation marks omitted).).  
    We  are  puzzled  by  the  district  court’s  conclusion  that 
Todt’s statement related directly to his decision not to rehire 
Deets rather than his decision to terminate Deets. True, in or‐
der for a statement to be probative of discriminatory intent, 
it must be “related to the employment decision in question.” 
Robin v. Espo Eng’g Corp., 200 F.3d 1081, 1089 (7th Cir. 2000) 
(internal  quotations  marks  omitted).  But  Todt  made  the 
statement  at  the  time  he  informed  Deets  he  was  being  laid 
No. 15‐1411                                                                 9 

off,  see  Oest  v.  Ill.  Dept.  of  Corr.,  240  F.3d  605,  611  (7th  Cir. 
2001) (explaining that a statement’s “temporal proximity” to 
the  adverse  action  “is  often  crucial”  when  determining 
whether  statement  qualified  as  direct  evidence  of  discrimi‐
nation), and directly in response to Deets’s inquiry about the 
basis for his termination. 
    We  are  similarly  puzzled  by  the  defendants’  contention 
at  oral  argument  that  the  motivation  behind  Deets’s  layoff 
was  immaterial  because  he  was not  entitled  to  work  on  the 
Liebherr crane when it went back into service. The parties do 
not  dispute  that  Deets  had  lost  seniority  on  that  machine 
when it went out of service. But just because Deets was not 
entitled to that position does not permit MTA to lay him off 
because of his race. Title VII applies even to at‐will employ‐
ment and does not permit an employer either to fail to hire 
or  to  fire  workers  based  on  race.  See  Green  v.  Am.  Fed’n  of 
Teachers/Illinois Fed’n of Teachers Local 604, 740 F.3d 1104, 1105 
(7th  Cir.  2014);  Loucks  v.  Star  City  Glass  Co.,  551  F.2d  745, 
747–48 (7th Cir. 1977). 
     The  district  court  also  erred  when  it  failed  to  address 
McKinnon’s  affidavit.  McKinnon  swore  that  Todt  told  him 
on the day that Deets was laid off that an insufficient num‐
ber of non‐white workers was the reason for the termination 
of Deets’s “40‐hour‐minimum work week.” In its final order, 
the district court did not discuss McKinnon’s testimony but, 
if  true,  it  provides  additional  direct  evidence  that  Todt  laid 
off Deets because of his race. 
        2. Circumstantial Evidence of Discrimination 
   The  district  court  also  erred  as  a  matter  of  law  when  it 
concluded  that  there  was  insufficient  circumstantial  evi‐
10                                                     No. 15‐1411 

dence  to  permit  a  reasonable  juror  to  conclude  that  Deets 
was  laid  off  because  of  his  race.  Deets  assembled  sufficient 
“scraps of circumstantial evidence” to allow the trier of fact 
to conclude that discrimination more likely than not lay be‐
hind  the  adverse  action.  Morgan  v.  SVT,  LLC,  724  F.3d  990, 
996  (7th  Cir. 2013).  First there are the alleged  statements by 
Todt (discussed above) and Rogier (telling Deets that he was 
“sorry  to  hear  about  this  minority  thing”  when  Deets  went 
to  pick  up  his  last  paycheck).  Next,  Todt  fired  Deets  know‐
ing  that MTA had been  out of compliance with its minority 
participation goals for three consecutive weeks. Third, MTA 
hired  Green,  who  is  a  racial  minority,  to  work  on  the 
Liebherr crane the day after terminating Deets. Finally, Deets 
offered evidence that Todt’s explanation for his layoff—lack 
of  work—was  pretextual  because  he  likely  knew  that  the 
Liebherr  crane  was  going  back  into  service  the  next  day  at 
the time he fired Deets. 
    Because  Deets’s  Title  VII  claim  survives  summary  judg‐
ment, his § 1981 claim must also go forward. The parties do 
not  challenge  the  district  court’s  conclusion  that  Deets  has 
properly  identified  a  contractual  right,  and  Title  VII  claims 
and § 1981 claims have the same liability standard. See Patton 
v. Indianapolis Pub. Sch. Bd., 276 F.3d 334, 338 (7th Cir. 2002); 
Bratton v. Roadway Package Sys., Inc., 77 F.3d 168, 176 (7th Cir. 
1996). 
      B. Mitigation of Damages Determined after Liability 
    The  defendants  argue that they are entitled to  judgment 
as  a  matter  of  law  on  Deets’s  wage‐based  damages  claims 
because  he  failed  to  mitigate  his  damages  by  looking  for 
other  work  after he  was  laid off. The  defendants frame  this 
argument  as  an  affirmative  defense  to  Deets’s  claim  of  un‐
No. 15‐1411                                                          11 

lawful discrimination. But the proper amount of damages—
including whether Deets mitigated his damages—should be 
determined only after he establishes that the defendants un‐
lawfully  discriminated  against  him.  See,  e.g.,  Gaffney 
v. Riverboat  Servs.  of  Ind.,  Inc.,  451  F.3d  424,  460  (7th  Cir. 
2006);  Hutchinson  v. Amateur  Elec.  Supply,  Inc.,  42  F.3d  1037, 
1044 (7th Cir. 1994). 
    C. Joint Venture Does Not Shield Defendants from Li‐
       ability  
    The  defendants  also  argue  that  the  individual  corporate 
entities—Massman  Construction,  Traylor  Brothers,  and 
Alberici  Constructors—are  entitled  to  summary  judgment 
because  none  of  them  was  Deets’s  employer;  his  employer 
was the joint venture. But the defendants have it backwards: 
the three individual companies formed a joint venture under 
a contract governed by the laws of Missouri. Under Missouri 
law,  “[t]here  is  generally  no  essential  difference  between  a 
partnership and a joint venture and they are governed by the 
same  legal  rules,”  Binkley  v. Palmer,  10  S.W.3d  166,  169 
(Mo. Ct. App. 1999) (internal citations omitted), and “a part‐
nership is not regarded as a separate legal entity and cannot 
sue or  be sued,”  Sarasohn & Co., Inc. v.  Prestige  Hotels Corp., 
945 S.W.2d 13, 16 (Mo. Ct. App. 1997). So Deets may not sue 
MTA,  a  joint  venture.  The  defendants  deny  that  any  of  the 
individual companies is Deets’s employer, but that cannot be 
the  case.  One  (or  all)  of  the  companies  is  liable  under  Title 
VII as Deets’s employer, and there is a dispute of fact about 
which company or companies that is. See Sklyarsky v. Means‐
Knaus  Partners,  LP,  777  F.3d  892,  895–96  (7th  Cir.  2015)  (ex‐
plaining  that  Title  VII  plaintiff  can  have  joint  employers). 
Moreover, the purported lack of an employment relationship 
12                                                        No. 15‐1411 

between  Deets  and  the  individual  companies  likely  doesn’t 
matter for purposes of Deets’s claim under § 1981 because “a 
third party can be liable under § 1981 for interfering with the 
plaintiff’s  relationship  with  his  employer.”  Sklyarsky,  777 
F.3d at 896; see Parker v. Scheck Mechanical Corp., 772 F.3d 502, 
507  (7th  Cir.  2014);  Shaikh  v.  City  of  Chicago,  341  F.3d  627, 
630–31 (7th Cir. 2003).  
                        III. CONCLUSION 
   For  the  foregoing  reasons,  we  REVERSE  the  judgment  of 
the  district  court  and  REMAND  the  case  for  further  proceed‐
ings.